Case 1:17-cv-00136-WES-PAS Document 47 Filed 03/19/19 Page 1 of 1 PageID #: 392




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

DAWARI DAN-HARRY,
     Plaintiff,


         v.                                                     C.A. No. 17-136 WES


PNC BANK, NATIONAL
ASSOCIATION,
     Defendant.

                                             JUDGMENT

[ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
the jury has rendered its verdict.

[ X ] Decision by the Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.


IT IS ORDERED AND ADJUDGED:

        Pursuant to the Memorandum and Order entered by this Court
        on March 18th, 2019 judgment hereby enters for the Defendant
        PNC Bank, National Association and against the Plaintiff
        Dawari Dan-Harry.



                                                                Enter:


                                                                /s/ Ryan H. Jackson

                                                                Deputy Clerk


Dated: March 19th, 2019
